Name: Commission Regulation (EC) NoÃ 1539/2005 of 22 September 2005 extending the emergency measures for the protection and recovery of the anchovy stock in ICES sub-area VIII
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 23.9.2005 EN Official Journal of the European Union L 247/9 COMMISSION REGULATION (EC) No 1539/2005 of 22 September 2005 extending the emergency measures for the protection and recovery of the anchovy stock in ICES sub-area VIII THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1) and in particular Article 7(1) thereof, Whereas: (1) Based on scientific information from the International Council for the Exploration of the Sea (ICES) indicating that the abundance of anchovy in the Bay of Biscay was exceptionally low, Commission Regulation (EC) No 1037/2005 of 1 July 2005 establishing emergency measures for the protection and recovery of the anchovy stock in ICES sub-area VIII (2) was adopted. That Regulation effects a closure of the fishery for three months from 3 July 2005. (2) New advice from the Scientific, Technical and Economic Committee for Fisheries (STECF) confirms that the stock is at a dangerously low level, that the decision to close the fishery was correct, and that the fishery should remain closed until fishery independent data becomes available to provide a reliable estimate of the spawning stock size. (3) The existing closure should therefore be extended. (4) As it is impossible to distinguish, for control purposes, between anchovy caught in ICES sub-area VIII and that caught in other areas, it is necessary to prohibit retention on board, transhipment and landing of anchovy within ICES sub-area VIII, wherever it was caught. (5) The Commission will, within the closure period, make an assessment of scientific and technical criteria to be applied when deciding on a reopening of the fishery. (6) It is therefore appropriate for the Commission to extend and adapt, the emergency measures to protect the anchovy stock, HAS ADOPTED THIS REGULATION: Article 1 Fishing for anchovy in ICES sub-area VIII shall be prohibited. In ICES sub-area VIII it shall also be prohibited to retain on board, to tranship or land anchovy during the period of application of this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 3 October 2005 until 31 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 2005. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 171, 2.7.2005, p. 24.